Citation Nr: 0838425	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  03-15 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include degenerative joint disease of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

The Board of Veterans' Appeals (Board) notes that the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas originally denied the veteran's claim for service 
connection for a back injury in a July 2001 rating decision.  
However, following that decision, the RO did not provide the 
necessary notice informing the veteran of his rights to 
appeal the decision.  The RO re-adjudicated the veteran's 
claim in a January 2002 rating decision and then issuing the 
required notice.  The veteran filed a timely Notice of 
Disagreement (NOD) in July 2002 and, subsequently, in October 
2002, the RO provided a Statement of the Case (SOC) and, in 
January 2003, provided a Supplemental Statement of the Case 
(SSOC).  Following the veteran's March 2003 request for an 
extension for filing his substantive appeal, the RO allowed 
him an additional 60 days from the date of his request to so 
file.  Thereafter, in May 2003, the veteran filed a timely 
substantive appeal.  

In his May 2003 substantive appeal, the veteran requested a 
hearing before the Board sitting at the RO.  The RO issued an 
April 2005 letter to the veteran at his address of record 
with a copy to his representative, informing him of the time 
and location for the hearing.  A review of the record of 
evidence indicates that the veteran did not appear at the 
hearing.  In September 2005, the Board remanded this matter 
to the Appeals Management Center (AMC) for further 
development, including providing the veteran with a VA 
medical examination, and attempting to acquire records 
pertinent to this claim.  In July 2006, the veteran filed a 
statement explaining that his address had changed and that he 
did not attend the Board hearing because he did not receive 
notice of it.  In July 2008, the Appeals Management Center 
(AMC) issued a further Supplemental Statement of the Case 
(SSOC).

Returning to the matter of the Travel Board hearing, under 
38 C.F.R. § 20.703(d), if a veteran fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for hearing had been withdrawn.  In such cases, 
no further request for a hearing will be granted in the same 
appeal unless such failure to appear was with good cause and 
the failure to appear arose under such circumstances that a 
timely request for postponement could not have been submitted 
prior to the scheduled hearing date.  See 38 C.F.R. 
§ 20.703(d).

In his July 2006 statement, the veteran indicated that he did 
not attend the hearing because he was not notified of it.  No 
record indicates that the April 2005 notice letter, informing 
the veteran of the time, date, and location for the hearing, 
was returned to the RO as undeliverable.  There is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  See Ashley v. Derwinski, 2 
Vet. App. 307 (1992).  The Board finds that no such evidence 
has been presented in this matter.  

The Board notes that a September 2005 letter from the AMC, 
notifying the veteran of the Board's September 2005 Remand 
determination, was returned by the United States Postal 
Service (USPS) as undeliverable, suggesting that the veteran 
had moved from his address of record prior to the mailing of 
that letter.  However, no record in the file indicates that 
the veteran attempted to contact the VA from August 2003 to 
July 2006 to update his address of record.  The Board also 
notes that a copy of a March 2007 notice sent to the veteran 
at his then updated address was returned to the AMC in April 
2007.  May 2007 VA records, labeled records of contact, 
indicate that the AMC contacted the veteran and were told 
that the veteran's address of record was incorrect and that 
the AMC was given another updated address to which they could 
re-send the notice.  Thus, it is apparent that the veteran 
moved twice during the pendency of this appeal and, in each 
instance, did not advise the VA of his move in a timely 
fashion.  

It is pertinent to note that, if the veteran moved without 
informing VA of his new address, the United States Court of 
Appeals of Veterans Claims has stated that "[i]n the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."   Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  Because the veteran failed to advise the VA of a 
change of address or inform the VA of any alternative 
addresses at which he could be reached, the VA was not 
responsible for any adverse consequences resulting from the 
veteran's inability to receive properly mailed notices, 
including his failure to attend the Travel Board hearing, 
scheduled at his request.  See Ashley, supra.  In any event, 
as the notice for the hearing in question that was mailed in 
April 20905 was not returned as undeliverable, it is presumed 
that the veteran received such notice  Thus, the veteran's 
appeal will be processed as though the request for a hearing 
.has been withdrawn.  See 38 C.F.R. § 20.702(d).  

In compliance with the RO's Remand determination, the Board 
notes that the AMC/RO acquired the veteran's service 
personnel records and service medical records.  The AMC/RO 
also sent a request to the National Personnel Records Center 
(NPRC), requesting any additional medical records that would 
verify the veteran's account of in-service medical treatment, 
specifically treatment for an injury incurred in an April 
1966 field exercise.  The NPRC responded in September 2005, 
stating that, because the veteran indicated that he was aided 
by a medic in the field, clinical reports regarding 
hospitalization would not exist and the treatment may not 
have been recorded in any system.  No additional records were 
provided as a result of this request.

The AMC/RO also requested all records from the Social 
Security Administration (SSA), regarding the veteran's prior 
application for Supplemental Security Income (SSI).  An 
October 2005 notice from the Social Security Administration 
National Records Center (SSA NRC) indicated that the records 
were destroyed after the veteran's claim was denied.

The AMC/RO scheduled a VA medical examination for the 
veteran, conducted in May 2008, and subsequently, issued an 
additional SSOC in July 2008.  

As such, the Board finds that the AMC complied with the 
September 2005 Remand directive to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the 
Board's duty to "insure [the RO's] compliance" with the terms 
of its remand orders).  As such, with all issues resolved, 
the Board will proceed with its review of the instant appeal 
on the veteran's entitlement to service connection for 
residuals of a back injury, to include degenerative joint 
disease of the lumbar spine.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim of service 
connection for the veteran's residuals of a back injury has 
been obtained; the veteran has been provided notice of the 
evidence necessary to substantiate this claim and has been 
notified of what evidence he should provide and what evidence 
the VA would obtain; there is no indication that the veteran 
has evidence pertinent to this claim that he has not 
submitted to the VA.
 
2.  There is no medical evidence of a back injury or 
disability during service; the earliest post-service medical 
and X-ray evidence of a back disorder, to include arthritis, 
is dated many years after service; there is no competent 
opinion that links a current diagnosis of a back disability 
to service.  


CONCLUSION OF LAW

Service connection for residuals of a back injury, to include 
degenerative joint disease (arthritis) of the lumbar spine, 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of the veteran's 
claim, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of the VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).
 
Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board notes that an August 2000 letter informing the 
veteran of the criteria required to substantiate his claim 
for service connection predated the enactment of the VCAA 
and, as such, did not adequately notify the veteran of the 
rights and obligations delineated in the current law.  In 
September 2005, in accordance with the Board's Remand 
determination, the AMC mailed the veteran an additional 
notice letter, outlining the veteran's rights and obligations 
under the VCAA.  This letter was returned as undeliverable by 
the USPS.  No evidence is found in the file indicating that 
the AMC re-sent this letter to the veteran's updated address.  
The AMC sent a different letter in March 2007 to the 
veteran's address of record.  That letter was also returned 
in April 2007.  (As noted in the introduction above, it is 
apparent that the veteran moved twice during this appeal 
without notifying VA of his whereabouts.)  Thereafter, AMC 
contacted the veteran via telephone and found that he was 
residing at a different address than his address of record.  
In May 2007, the AMC re-sent the letter dated March 2007.  

The March 2007 letter advised the veteran that the RO needed 
evidence indicating that the veteran's current back injury 
had existed from military service to the present time.  The 
letter listed examples of the kind of evidence that could be 
submitted to or acquired by the AMC in order to assist them 
in making their decision; advised the veteran that he could 
submit medical reports in his possession; informed him that 
the AMC would obtain medical records specified by the veteran 
with the return of enclosed authorization forms; and apprised 
him of the manner in which the VA calculated disability 
ratings and assigned effective dates, as required by Dingess.  

The Board notes that the March 2007 letter did not clearly 
delineated the VA's duty to obtain records for the veteran.  
In addition, the letter was not sent to the veteran prior to 
the initial agency decision denying his claim, as required by 
Pelegrini.  However, the AMC resolved the timing defect by 
following the issuance of the March 2007 notice letter with a 
subsequent re-adjudication of the veteran's claim, as 
demonstrated by the July 2008 SSOC.  See Prickett, supra 
(validating the remedial measures of issuing a compliant VCAA 
notification and re-adjudicating the claim in the form of a 
SOC to cure timing of notification defect).  

In addition, the Board finds that any prejudice due to a lack 
of notification is rebutted by the veteran's actual knowledge 
of the required criteria for service connection, evidenced 
throughout the record.  First, the RO supplied the veteran 
with copies of the regulations involving service connection 
and the VA's duty to notify in the October 2002 SOC, thereby 
making the veteran aware of the required criteria.  In 
addition, during this appeal, the veteran demonstrated his 
personal knowledge of the requirements for service 
connection, by requesting that the VA acquire medical records 
evidencing his current back disorder; by filing statements 
describing an in-service back injury, and by indicating 
through communications with the VA  his belief that the in-
service injury caused his current disorder.  Further, during 
the course of this appeal, the veteran has been represented 
by a Veterans Service Organization (VSO) recognized by the 
VA, specifically the Texas Veterans Commission, and the Board 
presumes that the veteran's representative has a knowledge of 
VA laws and regulations.  In view of the foregoing, the Board 
finds that the veteran had actual knowledge of the criteria 
necessary for substantiation of his claim for service 
connection.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007); accord Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (determining that no prejudicial error to 
veteran resulted in defective VCAA notice when the veteran, 
through his counsel, displayed actual knowledge of the 
information and evidence necessary to substantiate his 
claim).  

It is also pertinent to note that the veteran does not 
contend that any notification deficiencies, with respect to 
either timing or content, have resulted in prejudice. While 
the veteran does not have the burden of showing prejudice, 
the fact that the record raises no plausible showing of how 
the essential fairness of the adjudication was affected is 
pertinent.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the veteran.  The evidence 
related to this appeal includes medical records obtained at 
the veteran's request and a VA medical examination provided 
to determine the etiology of his disorder and a nexus opinion 
was obtained at that time.  Based on a review of the 
evidence, the Board finds that there is sufficient competent 
evidence to make a decision on the claim.  Therefore, there 
is no duty to provide another examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Service Connection

a.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2007).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

b.  Factual Evidence.  The evidence of record consists of 
service medical records, VA medical records, including a VA 
medical examination, and lay statements submitted to the VA.  

The veteran's service personnel records note that the veteran 
volunteered for airborne training December 1965 and, in June 
1966, the veteran completed three weeks of basic airborne 
training and was awarded a parachute badge.  The veteran's 
service medical records, including the December 1965 pre-
induction medical examination and October 1967 discharge 
medical examination, contain no notations or complaints 
regarding a back disorder.  

An August 1973 VA medical record contains the first medical 
notation of back pain found in the file.  In this document, 
the veteran reportedly stated that he had experienced 
occasional back pain throughout the week.  

A June 1976 VA medical record assessed the veteran as having 
back pain, probably due to a lower back strain.  The veteran 
recalled that he felt pain with radiation to his left after 
lifting shingles at some time during the previous week.  The 
report noted that the condition was relieved with bed rest.  
An additional VA medical record from the same month, 
recording the results of a physical therapy session, 
indicated that the veteran noted sudden onset of low back 
pain after normal labor (lifting shingles, etc.).  The 
veteran stated that he had experienced back trouble once 
previously.  The assessment was a low back strain.

Subsequent VA medical records do not contain any medical 
notations regarding a back disorder until July 1991, after 
which date the claims file contains evidence of extensive 
treatment for such a disorder.  These records, with the 
exception of the May 2008 VA medical examination, do not 
contain any reported comments from the veteran or notations 
from a medical examiner indicating a nexus between the 
aforesaid back disorder and any incident during service.  

In July 1991, a VA medical record noted that the veteran 
reported feeling lower back pain after reaching down to bail 
hay and was diagnosed with an acute lumbosacral strain.  He 
indicated that he had felt similar pain the previous June.  
An x-ray taken the same day showed reversal of lordosis and a 
slight degenerative spondylosis in the lower lumbar spine.

A September 1991 VA medical record indicated that the veteran 
reported having pain that was aggravated by working on 
plumbing.  The examiner's assessment was lower back pain and 
degenerative spondylosis.  

A July 1993 VA medical record noted that the veteran felt the 
onset of lower back pain while lifting two buckets.  An x-ray 
indicated minimal degenerative joint disease, unchanged from 
the July 1991 x-ray examination.

A December 1993 VA medical record reported that the veteran 
said that he threw out his back while chopping wood two days 
prior.  He was diagnosed with an acute exacerbation of 
chronic low back pain.

A June 1994 VA medical record noted that the veteran the 
veteran was experiencing pain after lifting a heavy object.  
He was diagnosed with an acute lumbar strain.

An October 1994 VA medical record indicated that the veteran 
reported feeling pain after lifting a heavy object.  The 
diagnosis was a recent lumbosacral strain due to hard labor.

A March 1995 VA medical record noted that the veteran 
allegedly hurt his back that morning lifting a bucket as part 
of a concrete crew.  The assessment was acute to severe 
chronic low back pain.

A June 1995 VA medical record included the veteran's reports 
of feeling pain after lifting a heavy object.  The diagnosis 
was a recent acute lumbosacral strain.

A July 1996 VA medical record, including the results of an x-
ray examination of the lumbosacral spine, found productive 
spondylosis as well as disc space disease at L5-S1 at L5-S1 
and, to a lesser extent, at L4-5, and associated apophyseal 
degenerative changes at the 5-1 level.  The impression was a 
degenerative change of the lumbosacral spine.

A January 1997 VA medical record noted that the veteran felt 
pain after using a pick while working on a sewer line.  The 
assessment was chronic low back pain.

In an August 1997 VA medical record, the veteran reportedly 
stated that he hurt his back while pulling a leg out of the 
mud.  He indicated that he initially hurt his back in the 
1970's (post-service) while picking up a bundle of shingles.  

An October 1998 VA medical record noted that an x-ray 
examination found minor  spondylosis, slight narrowing of 
disc space at L4-L5, pedicles intact, no fractures, SI joints 
open, and mild apophyseal degenerative joint disease at L5-
S1.

A May 1999 VA medical record stated that the veteran 
allegedly felt sudden back pain radiating down his left leg 
after he bent over to pick up a baby.  The examiner diagnosed 
him as having an acute episode of chronic low back pain, a 
condition that the veteran was noted to have experienced for 
29 years at that point.

A May 1999 VA MRI examination indicated a sizable left disc 
herniation indenting and obscuring of the left S1 root, at 
L5-S1; disc dehydration; and mild disc bulges at several 
levels.  

In an August 2000 VA medical record, the veteran again 
recalled that the injury that resulted in his back disorder 
occurred in the 1970s.  

In a December 2000 statement, the veteran indicated that his 
back problems were due to a service-related parachuting 
accident he experienced in Puerto Rico in 1967.  He recalled 
that a strong wind caused him to fall backwards after 
landing, at which time, he injured the middle of his back on 
a rock.  He said that he went to see the medics the next day 
and that he had experienced back problems ever since that 
time.  He also stated that, as a result of his back pains, he 
had been unable to work since 1995.  

A January 2001 VA medical record indicated that the veteran 
sought assistance with back pain that had radiated down his 
left leg over the past four days.  The veteran did not recall 
any specific injury prior to the onset of the pain.  
Reviewing the results of a May 1999 MRI, the examiner 
diagnosed the veteran with a herniated disc, lumbosacral 
radiculopathy, and low back pain.  

In a September 2002 statement, the veteran reported that he 
did not have any back problems prior to entry into service.  
He said that after the parachuting incident, which occurred 
in April 1966, he reported to the medics in the field.  The 
medics subsequently treated his back with an ice pack.  He 
indicated his belief that the jerking and pulling associated 
with being a paratrooper also caused trauma to his back.  He 
also stated he had been told that when a person has had 
trauma to the back, degenerative disc disease would occur and 
worsen over a period of years. 

A May 2003 statement noted that the veteran remembered 
seeking assistance from the unit medic at the time of the 
parachute incident while he was in the field.  He stated that 
he was prescribed a light painkiller at the time.  

A September 2007 statement, submitted by the veteran's 
sister, reported that, after the veteran's 1967 discharge 
from service, she noticed a difference in the way he walked 
and handled himself.  Since his return from service, his back 
has consistently given out, thereby making it impossible for 
him to keep any job.  She stated her belief that the training 
given to him in the military and the accident in Puerto Rico 
contributed to his back disorder. 

A further September 2007 lay statement was submitted by the 
veteran's former employer.  The author indicated that the 
veteran worked for him as a carpenter's helper prior to his 
entry into service in 1965.  He recalled that the veteran did 
not work for him again until 1970, at which time, the author 
noticed a difference in the way he handled himself.  He 
indicated that he worked an additional ten years with the 
veteran, during which time his back was always going out on 
him.  

A November 2007 statement, apparently recording the veteran's 
recollections as dictated to an unnamed transcriber, states 
that, after the veteran's accident, the medical crew gave him 
"a shot" in his lower back for pain.  He remembered not 
being able to feel his legs initially after the accident, but 
the feeling eventually returned.  He said that no one came to 
check on him so he left his shoes there and went to his camp 
unit.  After explaining the incident to his sergeant, he was 
told to just lie down until his legs felt better.  He was 
given some pills and told again to lie down until he felt 
better after a few days.

The veteran underwent a VA medical examination in May 2008.  
The examiner noted that he had reviewed the C-file in detail 
prior to the examination.  After physical examination, the 
diagnosis was dissuse (sic) degenerative arthropathy of the 
lumbar spine without radiculopathy.  In commenting on the 
potential etiology of the disorder, the examiner indicated 
that, although the veteran had made many statements to the 
effect that the disorder was related to a parachuting 
accident, no objective notation of the incident could be 
found in the file.  In addition, no VA medical record 
indicated an ongoing condition of the lumbosacral spine until 
1976 at which time the veteran experienced an acute low back 
strain in a lifting accident.  Records indicated that the 
veteran sought treatment following that incident for chronic 
intermittent back pain and acute exacerbations of the same.  
The examiner noted that, over the years, the veteran had 
worked as a laborer, working with concrete and then plumbing.  
Because the file contained no documentary evidence of a link 
between service and the 1976 medical records describing an 
incident of low back strain, the examiner concluded that he 
could not determine whether the disorder was incited by any 
incident in service without resorting to speculation.  As 
such, the examiner found it less likely than not that that 
veteran's currently diagnosed lumbosacral spine condition was 
due to service or was manifested by service. 

c.  Analysis.  The Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; not every item of evidence has the same probative 
value.  When all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for back 
disorder.  The veteran's service medical records contain no 
notations involving a back injury incurred in service.  Post-
service medical records include no back complaints until 
August 1973 and a back disability, specifically a low back 
strain, was not diagnosed until July 1976, more than 8 years 
after his separation from service.  The Board notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that weighs against a claim of service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).  

The only medical evidence of record containing a medical 
opinion regarding whether the veteran's back disorder is 
attributable to service is the May 2008 VA medical 
examination and this opinion weighs against the contended 
causal relationship.  The Board notes that the examiner made 
his determination after reviewing the veteran's case file, 
including the medical records and the veteran's statements, 
and conducting a physical examination.  The examiner 
indicated in his report that the first evidence of an ongoing 
condition of the lumbosacral spine was the July 1976 VA 
medical record.  The Boards finds that the May 2008 VA 
examiner's conclusion, that no objective evidence can be 
found in the file linking the veteran's back condition, 
initially treated years after discharge, to any incident in 
service, is well-reasoned.  See Maxson, 230 F.3d at 1333.  
Noting the thoroughness of the examination, the review of the 
claims file, and the explanation of the rationale, the Board 
finds that the examiner's opinion is of substantial probative 
value in this matter.  See Prejean v. West, 13 Vet. 444, 448 
(2000).  As there is no competent medical opinion of record 
to refute the examiner's report, the Board must conclude that 
the evidence is against a nexus between a current back 
disorder and service. 

It is also pertinent to note that when a back disability was 
first diagnosed in July 1973, more than 8 years after 
service, history obtained at that time included a back injury 
one week earlier.  Subsequently dated medical records include 
references to additional post-service back injuries.  The 
Board further notes that, in reviewing the post-service 
medical evidence, it is not apparent that the veteran 
indicated his belief that his back disability was due to an 
in-service injury until December 2000, well over 30 years 
after his period of active duty, despite being medically 
evaluated on numerous occasions.  

The Board acknowledges that the veteran, his sister, and his 
former employer are all competent to report about matters 
within their own personal experiences as lay witnesses.  
Layno v. Brown, 6 Vet. App. at 470.  These individuals have 
submitted statements indicating that they believe the 
veteran's back disorder was related to his service.  However, 
laypersons are not competent to offer opinions on medical 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu, 2 Vet. App. at 494-
95.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a back injury, to 
include degenerative joint disease or arthritis of the lumbar 
spine.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).










ORDER

Entitlement to service connection for residuals of a back 
injury, to include degenerative joint disease of the lumbar 
spine, is denied.  





______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


